                                                                        FILED
                                                                            AUG - 5 2019
                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA                          Clerk, U S District Court
                                                                         District Of Montana
                            BILLINGS DIVISION                                   Billings




                                               CV-19-55-BLG-SPW-TJC
 LYNDSEY KATHRYN TEMPLE,

                     Plaintiff,                     ORDER

 vs.

 ALTERNATIVES, INC.,
 a Montana corporation, and APRIL
 BARNES,

                    Defendants.


       Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

       IT IS HEREBY ORDERED:

       1.    The case remains assigned to the Honorable Susan P. Watters, United

States District Judge, for all further proceedings and entry of judgment.

       2.    Pursuant to 28 U.S.C . §636(b )(1 )(B), the case is referred to the

Honorable Timothy J. Cavan, United States Magistrate Judge, who will conduct all

necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(l)(A).
      3.   The Clerk of Court is directed to forthwith notify the parties of the

making of this Order.



      DATED this -      sfYL
                        = ""'--- -   day of August, 2019.




                                                ~ - c': U/4±!?-;. -
                                                 SUSANP. WATTERS
                                                 United States District Judge
